DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Response in Reply to the Amendment
Applicant’s amendment of December 6, 2021 has been ENTERED.  Due to the entry of the amendment and due to the remarks with the amendment, the rejection of claims 2 and 3 under 35 USC 112(b) has been overcome.

The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  (Bold added).
Applicant has failed to respond to the obviousness-type double patenting rejection as set forth in the office action of November 10, 2021 as required by 37 CFR 1.111(b), merely requesting that the rejection be held in abeyance.  No rejection in an application may be held in abeyance.  Therefore, the obviousness-type double patenting rejection is hereby maintained.

For the written record, it is noted that Applicant has incorrectly stated in the final sentence on page 7 of the amendment (i.e., the first page of the remarks) that the double-patenting rejection is provisional.  This is incorrect.  The rejection is not provisional.

Double Patenting Rejection as Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,705,204. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the claims in the application are present in corresponding claims in the patent, or are obvious variants.
	The limitations of independent claim 1 in the application are disclosed in claims 1 and 5 in the patent.
	As for dependent claim 2 of the application, it is substantially-met by claims 1 and 5 in the patent, except for the use of “one or more satellites” for the synthetic aperture radar in claim 2 of the patent for the generating of SAR images.  It would have been obvious to one of ordinary skill-in-the-art that satellites would be among the choices of platforms for the SAR of the patent as it scans “fields including crops.”  Such use of satellites is disclosed in the patent, for example, see Figure 2 of the patent.
	The limitations of dependent claim 3 of the application are met by the patent as applied above to claim 2 of the application.
	Dependent claim 4 of the application corresponds to dependent claim 2 of the patent.
	Dependent claim 5 of the application corresponds to dependent claim 3 of the patent.  Claim 5 of the application recites “height” on line 2, but claim 3 of the patent recites “average height.”  It would have been obvious to one of ordinary skill-in-the-art that “height” would be “average height” in that a group of plants has various different 
	Dependent claim 6 of the application corresponds to dependent claim 4 of the patent.
	Dependent claim 7 of the application corresponds to dependent claim 6 of the patent.
	Dependent claim 8 of the application corresponds to dependent claim 7 of the patent.
	Dependent claim 9 of the application corresponds to dependent claim 8 of the patent.
	Dependent claim 10 of the application corresponds to dependent claim 9 of the patent.
	The limitations of independent claim 11 and dependent claims 12-13 in the application are disclosed in claims 10 and 14 of the patent.
	Dependent claim 14 of the application corresponds to dependent claim 11 of the patent.
	Dependent claim 15 of the application corresponds to dependent claim 12 of the patent.
	Dependent claim 16 of the application corresponds to dependent claim 13 of the patent.
	Dependent claim 17 of the application corresponds to dependent claim 15 of the patent.

	Dependent claim 19 of the application corresponds to dependent claim 17 of the patent.
	The limitations of independent claim 20 of the application are disclosed in claim 18 of the patent.  It is noted that claim 20 of the application refers to “absolute height” on line 7 of the claim, and that claim 18 of the patent refers to “exact height” on line 10 of the claim.  It would have been obvious to one of ordinary skill-in-the-art that an “exact height” could be considered an “absolute height,” both meaning that the “height” is true value.

Finality of this Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648